Citation Nr: 0509220	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  95-16 832	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a simple, comminuted fracture of the 
surgical neck and greater tuberosity of the right humerus 
with traumatic capsulitis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active duty for training from June 28, 1958 
to July 12, 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
in January 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida 
(St. Petersburg RO).  In that decision, the St. Petersburg RO 
continued the previously assigned noncompensable evaluation 
for residuals of a simple, comminuted fracture of the 
surgical neck and healed greater tuberosity of the right 
humerus.  In October 1997, the veteran testified at an RO 
videoconference hearing in Fort Lauderdale, Florida; a copy 
of the hearing transcript is associated with the record.

In a November 1998 rating decision, the RO recharacterized 
the veteran's only service-connected disability as residuals 
of a simple, comminuted fracture of the surgical neck and 
greater tuberosity of the right humerus with traumatic 
capsulitis and assigned a 10 percent rating, effective from 
June 20, 1994, in accordance with the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  In April 1999, the 
veteran testified at a Central Office (CO) hearing before the 
undersigned Veterans Law Judge; a copy of the hearing 
transcript is associated with the record.

In July 1999, the Board remanded the veteran's claim for 
further evidentiary development.  Later, in the same month, 
his claims file was transferred to the VA Regional Office in 
Winston-Salem, North Carolina (Winston-Salem RO) due to a 
change in the veteran's residence.  

In February 2002, the Winston-Salem RO returned the veteran's 
case to the Board for further appellate consideration.  In a 
May 2002 decision, the Board denied the veteran's claim on 
both schedular and extraschedular bases.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2003 Joint 
Motion to Remand and to Stay Proceedings (Joint Motion), the 
parties asked that the Board's May 2002 decision be vacated 
and the matter be remanded to the Board for readjudication 
and disposition consistent with the Joint Motion.  On 
February 3, 2003, the Court granted the Joint Motion, vacated 
the May 2002 decision, and remanded the case to the Board for 
readjudication and disposition consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)), including in particular 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In September 2003, the Board remanded the case to the 
Winston-Salem RO for additional development consistent with 
the Joint Motion.  Subsequently, after another change in 
residence, the veteran's claims file was transferred first to 
the Washington, DC Regional Office and then to the Baltimore 
Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In compliance with the Board's September 2003 remand, in 
January 2004, the Baltimore RO asked the veteran to provide a 
list (including dates and locations) of all non-VA health 
care providers who had rendered neck and right shoulder 
treatment to him in the past two years.  The Board was 
particularly interested in records of treatment that the 
veteran had received from the Duke Medical Center since 
January 2002 and from the medical facility in Salisbury, 
North Carolina since January 2002.  The same month, the 
veteran responded that he had not been seen by any "no[n-]VA 
health care providers" for his neck and shoulder problems in 
the last two years.  In an accompanying attachment, the 
veteran stated that he had received no treatment at Duke; and 
that he had received no treatment at the Washington, DC VA 
Medical Center (VAMC) after November 2002 (except at the 
emergency room/trauma center) due to the fact that they 
"have no knowledge how to treat."  The veteran also 
indicated that he had not received treatment after January 
2002 by placing a slash across the area on the form for 
designating the disability, caregiver, and treatment dates.  
In compliance with instruction paragraphs 2 and 3, the RO 
associated with the claims file an April 2004 report from the 
Walter Reed Army Medical Center and records from the 
Salisbury, North Carolina VAMC from November 2001 to November 
2002, from the Washington DC VAMC from October 2001 to 
December 2003, and copies of the evidence used in support of 
the June 1998 grant of Social Security Administration (SSA) 
disability benefits.  Finally, in compliance with the Board's 
remand, the veteran was afforded a VA examination in April 
2004 and the RO readjudicated and issued a supplemental 
statement of the case (SSOC) in November 2004, which 
contained a summary of the evidence received since the 
issuance of the last SSOC in November 2001.  (See instruction 
paragraphs 4 and 5 of the September 2003 remand.)

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Paragraph 4 of the September 2003 
remand instructions states that the examiner was to:

... specifically discuss the presence 
(including frequency and extent) or 
absence of malunion (including any 
moderate or marked deformity) of the 
humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint 
(involving either frequent episodes and 
guarding of all arm movements or 
infrequent episodes and guarding of 
movement only at the shoulder level), a 
fibrous union of the humerus, a nonunion 
of the humerus (involving a false flail 
joint), a loss of the head of the humerus 
(with a flail shoulder), a nonunion of 
the clavicle or scapula with loose 
movement, and a dislocation of the 
clavicle or scapula.  

... state the ranges of motion of the 
veteran's right shoulder and should 
discuss whether the veteran's right 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right shoulder 
repeatedly over a period of time....  

Although the April 2004 VA examiner reviewed the claims file, 
obtained a detailed clinical history from the veteran, and 
reported measurements of right shoulder flexion and abduction 
and other pertinent neck and right shoulder pathology found 
on examination, he failed to discuss whether the veteran's 
right shoulder disability is manifested by recurrent 
dislocation of the humerus at the scapulohumeral joint 
(involving either frequent episodes and guarding of all arm 
movements or infrequent episodes and guarding of movement 
only at the shoulder level), a fibrous union of the humerus, 
a nonunion of the humerus (involving a false flail joint), a 
loss of the head of the humerus (with a flail shoulder), a 
nonunion of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula.  The examiner also 
did not give measurements for external or internal rotation 
of the shoulder and failed to discuss whether the veteran's 
right shoulder disability exhibits weakened movement, excess 
fatigability, or incoordination (expressed in terms of the 
degree of additional range of motion lost, if feasible).  
Even though the examiner stated that pain could significantly 
limit functional ability during flare-ups or with repeated 
use over a period of time, he did not quantify the degree to 
which pain could significantly limit functional ability at 
such times.

Likewise, paragraph 5 of the September 2003 remand 
instructions stated that the SSOC should include the 
applicable law and regulations considered pertinent to the 
issue on appeal (including the specific provisions of the 
VCAA); however, the only regulations given in the SSOC were 
38 C.F.R. §§ 4.1, 4.7, and 20.1100.  The SSOC did not provide 
the veteran with 38 C.F.R. § 3.159, implementing the 
provisions of the VCAA.  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous September 2003 remand.

Moreover, the Board observes that the April 2004 examiner 
recommended that magnetic resonance imaging (MRI) of the 
right shoulder.  On remand, an MRI should be done.  Finally, 
the Board notes that the veteran filed his increased rating 
claim, in June 1994, and that, on several occasions, he has 
indicated that he had received private treatment for his 
service-connected disability and has given extensive lists of 
health care providers to VA.  But, in response to letters 
dated in August, September and November 1999, and later, the 
veteran still has failed to return a signed VA Form 21-4142, 
Authorization and Consent to Release of Information, for each 
individual health care provider that might still have records 
relating to treatment for his service-connected disability.  
On remand, the veteran should be given another chance to 
provide signed release forms.  The Board reminds the veteran 
that the duty to assist is not a one-way street, and that he 
has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2004); see 
also Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board further notes that the veteran submitted additional 
medical evidence to the Board in March 2005.  However, a 
waiver of review of the evidence by the agency of original 
jurisdiction was not included with the evidence.  Applicable 
VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) 
(2004); Disabled Veterans of America v. Secretary of Veterans 
Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, remand is also required for the RO to initially 
consider this new evidence and, if the claim remains denied, 
issue a supplemental statement of the case.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should ask the veteran to sign 
and return a VA Form 21-4142, 
Authorization and Consent to Release of 
Information, for each individual non-VA 
health care provider that might still 
have records (including dates and 
locations) that have rendered neck and 
right shoulder treatment to him since 
June 1993.  If not already in the claims 
file, the RO should attempt to associate 
such records with the claims file.  If 
records are unavailable, please have the 
provider so indicate.

2.  Following completion of 1 above, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination by the April 2004 examiner, 
if available, to determine the nature and 
extent of the service-connected residuals 
of a simple comminuted fracture of the 
surgical neck and greater tuberosity of 
the right humerus with traumatic 
capsulitis (right shoulder disability).  
The claims file and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  An MRI 
of the right shoulder and any other 
testing deemed necessary, should be 
performed.  The Board notes that a 
detailed history was given by the veteran 
at the April 2004 examination.  All 
pertinent neck and right shoulder 
pathology found on examination should be 
noted in the examination report.  

After reviewing the veteran's claims file 
as well as interviewing and examining 
him, the examiner should, with regard to 
the service-connected right shoulder 
disability, specifically discuss the 
presence (including frequency and extent) 
or absence of malunion (including any 
moderate or marked deformity) of the 
humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint 
(involving either frequent episodes and 
guarding of all arm movements or 
infrequent episodes and guarding of 
movement only at the shoulder level), a 
fibrous union of the humerus, a nonunion 
of the humerus (involving a false flail 
joint), a loss of the head of the humerus 
(with a flail shoulder), a nonunion of 
the clavicle or scapula with loose 
movement, and a dislocation of the 
clavicle or scapula.  

Further, after reviewing the veteran's 
claims file as well as interviewing and 
examining him, the examiner should, with 
regard to the service-connected residuals 
of a simple comminuted surgical fracture 
of the neck and greater tuberosity of the 
right humerus with traumatic capsulitis, 
state the ranges of motion of the 
veteran's right shoulder (including 
internal and external rotation) and 
should discuss whether the veteran's 
right shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right shoulder repeatedly over a 
period of time.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
increased rating claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), which contains notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal (including the 
specific provisions of the VCAA) as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
November 2004.  An appropriate period of 
time should be allowed for response 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination, or tests, may result in the denial 
of the claim.  38 C.F.R. § 3.655 (2004).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




